tice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/18/2022 has been entered.
What if they had the data in originally filed
Examined claims 21-26, 28, 27, 29 and withdrawn claims 30-35 are pending. 
Election was made without traverse.   This is continued Examination.  The action is Non-Final.  

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 21 and 28 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Doyle, Journal of the Chemical Society (1956), 2853-7.
Doyle teaches p 2856 
    PNG
    media_image1.png
    19
    253
    media_image1.png
    Greyscale

RN 54921-45-8 

    PNG
    media_image2.png
    118
    261
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    159
    196
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    26
    93
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    94
    146
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    94
    518
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    159
    196
    media_image3.png
    Greyscale

---------------------------------
Claims 22, 24 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by
Avramenko, Khimiko-Farmatsevticheskii Zhurnal (1970), 4(6), 15-18.  


    PNG
    media_image7.png
    136
    328
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    129
    228
    media_image8.png
    Greyscale

		
Claim 23 is rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Scola, Journal of Chemical and Engineering Data (1969), 14(1), 111-12.  
Scola teach, RN   22394-37-2 Table Entry 7


    PNG
    media_image9.png
    283
    319
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    135
    226
    media_image10.png
    Greyscale


---------------------------
Claim 25 is rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Naruto, Chemical & Pharmaceutical Bulletin (1983), 31(6), 2023-32.
Naruto teach RN  88137-27-3 p 2025, compound 16b


    PNG
    media_image11.png
    194
    300
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    157
    236
    media_image12.png
    Greyscale


Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Scola, Journal of Chemical and Engineering Data (1969), 14(1), 111-12. 

    PNG
    media_image9.png
    283
    319
    media_image9.png
    Greyscale

Thus claims 21-25, 27-29 are rejected. 
Claim 26: did not make any such compounds, see rejection under 112-1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Previously presented rejection of claims 21-26, 28, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry (1994), 33B(2), 189-92; Carruthers, Journal of the Chemical Society, Perkin Transactions  1:  Organic and Bio-Organic Chemistry (1972-1999) (1974), (4), 421-3; Efremova, Khimiya Geterotsiklicheskikh Soedinenii (1974), (10), 1382-7 (of record) is maintained.  
Additional references Doyle, Journal of the Chemical Society (1956), 2853-7, Scola, Journal of Chemical and Engineering Data (1969), 14(1), 111-12, Naruto, Chemical & Pharmaceutical Bulletin (1983), 31(6), 2023-32 are invoked in support of the previous action.  
Applicants arguments are not persuasive for reasons elaborated below: 
With respect to Bhatt, Applicant points out that Bhatt compound is not in the independent claims.  Applicant however fails to indicate the claims are amended to delete the cited para-chloro compound.  The claims as amended includes halogen Br in place of the said para-chloro (J31) for claim 1 and claim 27 first entry.  Halogens are suggestive of one another and are obvious variants of one another. In this regard, see for example instant claim J42-J46 possibilities.  
Same arguments apply with regards to applicants Remarks with respect to Carruthers, Efremova references. The optional, interchangeable use of H, (alkyl) methyl, halogens, substituted or unsubstituted generic groups such as phenyl in medicinal chemistry art needs no secondary teaching.  The teachings (see compounds pictured under Claim Rejections - 35 USC § 102) of Doyle, Scola and Naruto is supportive of such practice 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 28, 27, 29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I, does not reasonably provide enablement for the large number of structural possibilities claimed.  For example, Table starting on page 158 do picture few possibilities of claimed compounds. Thus while, the first listed compound on page 158 is included in the claim, the second compound is irrelevant to the claimed subject matter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
There is no generic or specific chemistry method for how to make the claimed compounds.  There is also no direction or guidance on how to procure (prior art citations) the claimed compounds.  These cannot be just willed into existence.  Disclosure page 32

    PNG
    media_image13.png
    26
    293
    media_image13.png
    Greyscale
 
	
    PNG
    media_image14.png
    67
    176
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    19
    57
    media_image15.png
    Greyscale
 or 
    PNG
    media_image16.png
    14
    74
    media_image16.png
    Greyscale
  indicate that the pictured compounds are not applicant’s invention.  Claim 26 compounds are apparent speculative analogs of 03149578 

    PNG
    media_image17.png
    95
    310
    media_image17.png
    Greyscale

The scope is so vast that defy commonly accepted medicinal chemistry principles of small molecule-protein/enzyme interaction necessary for the intended use. It is acknowledged that assessment of biological properties by known receptor assays does not need undue effort.  Large amount of data provided for structurally different compounds such as 

    PNG
    media_image18.png
    260
    484
    media_image18.png
    Greyscale

(page 156) is irrelevant to the issue at hand.  
Given the wide breadth of claims and no disclosed method of making, one of skill in the art would need undue effort to make and use the compounds, in predictable manner.  The claims do not meet the both “make’ and ‘use’ prongs of enablement requirement: 

MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). 

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625